Citation Nr: 1545989	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for schizophrenia

2.  Entitlement to service connection for major depressive disorder.

3.  Entitlement to service connection for a psychiatric disability, other than schizophrenia and major depressive disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for a psychiatric disability, other than schizophrenia and major depressive disorder, has been delineated as a separate issue and added to the title page of this decision, as there is evidence of other diagnoses in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's electronic claims file indicates he recently perfected an appeal of an August 2010 rating decision after receiving a May 2015 statement of the case, but the issues included in this appeal have not yet been certified to the Board by the AOJ.  The Board declines to exercise its jurisdictional discretion over these issues at this time, as an exercise of discretion may deprive the Veteran of his right to representation at all stages of the appeal.  See 38 C.F.R. §§ 19.35, 20.600 (2015).  

The certification process provides notice to the Veteran and his representative that the AOJ has completed action on an appeal and indicates future correspondence, including argument regarding the issues in dispute, should be directed to the Board, which has not taken place in this instance.  The issues included in the appeal of the August 2010 rating decision will be the subject of a subsequent Board decision, once they have been certified to the Board and the Veteran has been provided proper notice of the certification.



FINDINGS OF FACT

1.  Mental health issues were not noted on the Veteran's March 1978 entrance examination, and there is no evidence that clearly and unmistakably shows a psychiatric disability pre-existed service and was not aggravated by service.

2.  A continuity of symptomatology links the Veteran's schizophrenia to an in-service incurrence of the disability.

3.  The Veteran has major depressive disorder as a result of his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry to service as to psychiatric disabilities has not been rebutted.  38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

2.  The criteria for entitlement to service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

For certain chronic diseases, including psychoses, the second and third elements of service connection can be established by showing a continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

An August 2012 VA examiner opined "the Veteran clearly experienced numerous mental health problems prior to his military service that appear to be directly related to his experiences of childhood physical, emotional, and sexual abuse."  However, the Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  There were no mental health issues noted on the Veteran's March 1978 entrance examination report.  Therefore, the presumption of soundness on entry to service attaches.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.  

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, there is evidence that suggests the Veteran may have had pre-existing mental health issues upon his entry into active service, most notably the May 2012 VA examination report.  The evidence is not; however, clear and unmistakable that a psychiatric disability was not aggravated by service.  To the contrary, the Veteran first sought mental health treatment in service in service.  Therefore, the presumption of soundness upon entry to service as to a psychiatric disability has not been rebutted, and the Veteran's claim must be treated as a normal claim for service connection.

As the Veteran sought mental health treatment in service, a psychiatric disability was noted in service.  The Veteran has a current psychiatric disability that has been diagnosed as schizophrenia.  As schizophrenia constitutes a chronic disease within the meaning 38 C.F.R. § 3.309(a) as a psychoses, the Veteran can establish the second and third elements of service connection by showing a continuity of symptomatology since service.  See Walker, supra.  The Veteran's treatment records reveal he has experienced a continuity of symptomatology since service.  Therefore, service connection for schizophrenia is warranted.  Id.

The Veteran has also been diagnosed as having major depressive disorder.  In November 2011, a VA examiner noted this psychiatric disability is more likely than not the result of the Veteran's service-connected lower back disability.  Therefore, service connection for major depressive disorder is also warranted on a secondary basis.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for schizophrenia is granted.

Entitlement to service connection for major depressive disorder is granted.


REMAND

The Veteran's claim includes any current psychiatric diagnosis that is encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Treatment records suggest additional diagnoses, namely post-traumatic stress disorder (PTSD) and bipolar disorder; but these were not reported on the current VA examination.  When there is a prior diagnosis during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); 38 C.F.R. § 4.125(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that he has a current psychiatric disability, other than schizophrenia and major depressive disorder, which was first manifested in service; is otherwise due to a disease or injury during service; or is proximately due to, or aggravated by, his service-connected disabilities.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

If a previously diagnosed, and not yet service-connected psychiatric disability, to include PTSD and bipolar disorder, is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

A comprehensive rationale must be furnished for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


